 DHL CORPORATIONDHL Corporation and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, State of Alaska, GeneralTeamsters Local 959,' Petitioner. Case 19-RC-10229February 8, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer NormHayashi. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the case was transferred to the National Labor Re-lations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:The Employer is a California corporation en-gaged in the transportation by air of mail and ofother various time-sensitive commodities such asdocuments, small parcels, newspapers, electronicparts, and perishable food stuffs, plants, fruits, andvegetables. This transportation is provided both inthe State of California and in other States eitherthrough the use of the services of another commer-cial air carrier or through the use of aircraftsowned by the Employer's two wholly owned sub-sidiaries, DHL Airways, Inc., t/a DHL AirwaysThe name of the Petitioner appears as amended at the hearingand Air Polynesia, Inc., t/a DHL Cargo. The par-ties stipulated that, during the 12 months precedingthe filing of the instant petition, the Employer pur-chased and received goods valued in excess of$50,000 directly from suppliers located outside theState of California.The Employer contends that the petition shouldbe dismissed because jurisdiction is properly withthe National Mediation Board under the RailwayLabor Act and that the National Labor RelationsBoard therefore should not exercise jurisdiction.The Petitioner, on the other hand, contends thatjurisdiction is properly with the National LaborRelations Board.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the juris-dictional question presented here, we requested theNational Mediation Board to study the record inthis case and to determine the applicability of theRailway Labor Act to the Employer. In reply, wewere advised by the National Mediation Boardthat, following its reading of the record, the boardhad concluded that:Based upon the nature of the work performedby DHL Corporation and the degree of the in-tegration of its operation with those of DHLAir Cargo and DHL Airlines, the [NationalMediation] Board is of the opinion that DHLis a carrier within the scope of Title II of theRailway Labor Act.2In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is hereby ordered that the petition in Case 19-RC-10229 be, and it hereby is, dismissed.I DIlL Cormpration, 9 NMB No 22 (1951)260 NLRB No. 1217